Exhibit 99.1 Suite 3400 – 666 Burrard St. Vancouver, BCV6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG (All amounts expressed in US dollars) GOLDCORP REPORTS ACTION REGARDING MARLIN MINE VANCOUVER, BRITISH COLUMBIA, June 9, 2010 – GOLDCORP INC. (TSX: G, NYSE: GG) today issued a statement regarding a request by the Inter-American Commission on Human Rights (“IACHR”) asking the Guatemalan government to suspend operation of the Marlin mine in San Miguel Ixtahuacán, Guatemala.Goldcorp believes the IACHR’s action is based on environmental allegations that are entirely without merit.The government of Guatemala has requested an extension of 15 days to respond to the IACHR. “The existing scientific data and analysis clearly demonstrate no pollution or ill effects to health and the environment as a result of the mine’s presence,” said Chuck Jeannes, Goldcorp President and Chief Executive Officer.“This documentation is freely available and provides a compelling basis for the Guatemalan government to request the IACHR to withdraw its action.We are proud of Goldcorp’s record of safe, responsible operations at Marlin, and of the positive contributions it has brought to the area and to the country.We welcome this opportunity to demonstrate once again our commitment to operating responsibly and with complete transparency on behalf of all stakeholders.” The IACHR, an autonomous organ of the Organization of American States, issued precautionary measures with respect to 18 communities located near the Marlin Mine.The measures, which are based on submissions to the Commission that have not been made public, are being requested to stop what the IACHR understands to be “grave and imminent” threats to the environment and health of local communities from Marlin’s operations.This understanding is based on allegations that have been repeatedly disproven.The Guatemalan government’s testing (conducted by independent certified laboratories) and extensive Company monitoring results provided to Guatemalan government agencies MEM (Ministerio de Energía y Minas) and MARN (Ministerio de Ambiente y Recursos Naturales) demonstrate that there is no evidence of adverse impacts related to mining activity from theMarlin mine.
